Exhibit 10.2

Execution Version

OMNIBUS AMENDMENT

OMNIBUS AMENDMENT (this “Amendment”), dated as of May 24, 2017, among SiteOne
Landscape Supply Holding, LLC (formerly known as JDA Holding LLC), a Delaware
limited liability company (the “Parent Borrower”), SiteOne Landscape Supply, LLC
(formerly known as John Deere Landscapes LLC), a Delaware limited liability
company (the “OpCo Borrower”; together with the Parent Borrower, the “Borrowers”
and each, a “Borrower”), UBS AG, STAMFORD BRANCH, as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”; together with the Administrative Agent, the
“ABL Agent”) for the several banks and other financial institutions from time to
time party to the Credit Agreement (as defined below), UBS AG, STAMFORD BRANCH,
as administrative agent and collateral agent (in such capacities, the “Term Loan
Agent”) for the several banks and other financial institutions from time to time
party to the Term Loan Credit Agreement, the Lenders party hereto, the
Guarantors party hereto and the Granting Parties (as defined in the ABL GCA (as
defined below)) party hereto. Capitalized terms used herein and not defined
shall have the meaning set forth in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, the Borrowers are party to that certain Credit Agreement, dated as of
December 23, 2013 (as amended, supplemented, waived or otherwise modified, the
“Credit Agreement”) among the Borrowers, the Subsidiary Borrowers from time to
time party thereto, the Lenders party thereto and the ABL Agent;

WHEREAS, pursuant to Subsection 11.1 of the Credit Agreement, the Borrowers, the
Administrative Agent and the Lenders party hereto, constituting all of the
Lenders immediately prior to giving effect to the Amendment, agree to amend the
Credit Agreement as set forth herein;

WHEREAS, the Borrowers are party to the ABL Guarantee and Collateral Agreement,
dated as of December 23, 2013 (as amended, supplemented, waived or otherwise
modified, the “ABL GCA”) made by the Borrowers and the other Granting Parties
(as defined in the ABL GCA) party thereto from time to time in favor of the
Collateral Agent;

WHEREAS, pursuant to Subsection 9.1 of the ABL GCA, the Collateral Agent,
Borrowers and the other Granting Parties (as defined in the ABL GCA) agree to
amend the ABL GCA as set forth herein;

WHEREAS, in connection with the Credit Agreement and the Term Loan Credit
Agreement, the ABL Agent and the Term Loan Agent entered into that certain
Intercreditor Agreement, dated as of December 23, 2013 (as amended,
supplemented, waived or otherwise modified, the “Intercreditor Agreement”) by
and between the ABL Agent and the Term Loan Agent and acknowledged by the
Borrowers and each other Credit Party (as defined in the Intercreditor
Agreement); and

WHEREAS, pursuant to Subsection 7.4 of the Intercreditor Agreement, the ABL
Agent and the Term Loan Agent (acting with the consent of the Required Lenders
(as defined in the Term Loan Credit Agreement)) agree to amend the Intercreditor
Agreement as set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE – Amendments to the Credit Agreement.

(a) Subject to the satisfaction of the conditions set forth in Section Four
hereof:

(1) The introductory paragraph of the Credit Agreement is hereby amended by
replacing the text “and by that certain Fourth Amendment dated as of October 20,
2015” with the text “, by that certain Fourth Amendment dated as of October 20,
2015 and by that certain Omnibus Amendment dated as of May 24, 2017”.

(2) Subsection 1.1 of the Credit Agreement is hereby amended as follows:

(i) by adding the following new defined term in the appropriate alphabetical
order:

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

“Bank Recovery and Resolution Directive”: Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

“Covered Liabilities”: as defined in Subsection 11.23.

“Designated Cash Management Reserves”: such reserves as may be established or
modified by the Administrative Agent in accordance with Subsection 11.22(a) with
respect to anticipated monetary obligations under Designated Cash Management
Agreements owing to any Cash Management Party in the amount specified by the
Borrower Representative in writing to the Administrative Agent in a notice
delivered pursuant to Subsection 11.22(a), which amount shall, subject to the
restrictions set forth in Subsection 11.22(a), be increased or decreased with
respect to any existing Designated Cash Management Agreement at any time upon
further written notice from the Borrower Representative to the Administrative
Agent in accordance with the last sentence of Subsection 11.22(a).

 

2



--------------------------------------------------------------------------------

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(ii) by amending the definition of “Adjusted LIBOR Rate” by (x) inserting the
text “the higher of (i)” prior to clause (a) thereof (y) and inserting the text
“and (ii) 0.00%” at the end thereof.

(iii) by amending the definition of “Alternate Base Rate” by (x) deleting the
text “and” prior to clause (c) of the first sentence thereof and (y) inserting
the text “and (d) 0.00%” at the end of the first sentence thereof.

(iv) by replacing the text “Cash Management Reserves” appearing in clause (2) of
the definition of “Availability Reserves” with the text “Designated Cash
Management Reserves”.

(v) by replacing the text “2.1(b)” appearing in clause (2) of the definition of
“Availability Reserves” with the text “11.22(a)”.

 

3



--------------------------------------------------------------------------------

(vi) by amending and restating the definition of “Bank Products Affiliate” as
follows:

“Bank Products Affiliate”: as defined in the Guarantee and Collateral Agreement.

(vii) by deleting the definition of “Cash Management Reserves”.

(viii) by amending and restating the definition of “Designated Cash Management
Agreements” as follows:

“Designated Cash Management Agreements”: Bank Products Agreements with any Cash
Management Party that (i) are secured by Liens on ABL Priority Collateral
pursuant to the Security Documents, and (ii) have been designated as a
“Designated Cash Management Agreement” by the Borrower Representative to the
Administrative Agent in accordance with Subsection 11.22(a); provided that each
Bank Products Agreement listed on Schedule 1.1(h) shall be deemed a “Designated
Cash Management Agreement” on the Closing Date.

(ix) by amending and restating the definition of “Designated Hedging Agreements”
as follows:

“Designated Hedging Agreements”: Interest Rate Agreements, Hedging Agreements or
other Permitted Hedging Arrangements with any Hedging Party that (i) are secured
by Liens on ABL Priority Collateral pursuant to the Security Documents and
(ii) have been designated as a “Designated Hedging Agreement” by the Borrower
Representative to the Administrative Agent in accordance with
Subsection 11.22(a); provided that each Interest Rate Agreement, Hedging
Agreement or other Permitted Hedging Arrangement listed on Schedule 1.1(i) shall
be deemed a “Designated Hedging Agreement” on the Closing Date.

(x) by amending and restating the definition of “Designated Hedging Reserves” as
follows:

“Designated Hedging Reserves”: such reserves as may be established or modified
by the Administrative Agent in accordance with Subsection 11.22(a) with respect
to anticipated monetary obligations under Designated Hedging Agreements owing to
any Hedging Party in the amount specified by the Borrower Representative in
writing to the Administrative Agent in a notice delivered pursuant to
Subsection 11.22(a), which amount shall, subject to the restrictions set forth
in Subsection 11.22(a), be increased or decreased with respect to any existing
Designated Hedging Agreement at any time upon further written notice from the
Borrower Representative to the Administrative Agent in accordance with the last
sentence of Subsection 11.22(a).

(xi) by deleting the definition of “Hedging Arrangement”.

 

4



--------------------------------------------------------------------------------

(xii) by amending and restating the definition of “Hedging Affiliate” as
follows:

“Hedging Affiliate”: as defined in the Guarantee and Collateral Agreement.

(xiii) by amending and restating the definition of “Hedging Agreement” as
follows:

“Hedging Agreement”: as defined in the Guarantee and Collateral Agreement.

(xiv) by amending the definition of “Lender Default” by inserting the text “or
Bail-In Action” at the end thereof.

(xv) by amending and restating the definition of “Loan Documents” as follows:

“Loan Documents”: this Agreement, the First Amendment to this Agreement dated as
of April 23, 2014, the Second Amendment to this Agreement dated as of
October 24, 2014, the Third Amendment to this Agreement dated as of February 13,
2015, the Fourth Amendment to this Agreement dated as of October 20, 2015 and
the Omnibus Amendment to this Agreement dated as of May 24, 2017, the Notes, the
L/C Requests, the ABL/Term Loan Intercreditor Agreement, the Guarantee and
Collateral Agreement, any Junior Lien Intercreditor Agreement (on and after the
execution thereof), each other document designated a “Loan Document” by the
Borrower Representative and the Administrative Agent, each Other Intercreditor
Agreement (on and after the execution thereof), and any other Security
Documents, each as amended, supplemented, waived or otherwise modified from time
to time.

(xvi) by deleting the definition of “MTM”.

(3) Subsection 2.1 of the Credit Agreement is hereby amended by amending and
restating clause (b) thereof as follows:

“(b) Notwithstanding anything to the contrary in Subsection 2.1(a) or elsewhere
in this Agreement, the Administrative Agent shall have the right to establish
Availability Reserves in such amounts, and with respect to such matters, as the
Administrative Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base including reserves with respect to
(i) sums that the Borrowers are or will be required to pay (such as taxes
(including payroll and sales taxes), assessments, insurance premiums, or, in the
case of leased assets, rents or other amounts payable under such leases) and
have not yet paid and (ii) amounts owing by the Borrowers or, without
duplication, their respective Restricted Subsidiaries to any Person to the
extent secured by a Lien on, or trust over, any of the ABL Priority Collateral,
which Lien or trust, in the Permitted Discretion of the Administrative Agent is
capable of ranking senior in priority to or pari passu with one or more of the
Liens in the ABL Priority Collateral granted in

 

5



--------------------------------------------------------------------------------

the Security Documents (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the ABL Priority Collateral
(including any such Liens in respect of Management Guarantees); provided that
(x) with respect to any Availability Reserve (other than any Designated Hedging
Reserves or Designated Cash Management Reserves), the Administrative Agent shall
have provided the applicable Borrower reasonable advance notice of any such
establishment and (y) with respect to any Designated Hedging Reserves or
Designated Cash Management Reserves, (i) the Administrative Agent may establish
such Designated Hedging Reserves or Designated Cash Management Reserves
immediately upon receiving notice in writing from the Borrower Representative
pursuant to Subsection 11.22(a) that a Designated Hedging Reserve or Designated
Cash Management Reserve, as applicable, may be established and (ii) the
Administrative Agent shall increase, reduce or eliminate the amount of any
existing Designated Hedging Reserve or existing Designated Cash Management
Reserve immediately upon receiving written notice of any adjustment to the
amount of such existing Designated Hedging Reserve or existing Designated Cash
Management Reserve from the Borrower Representative pursuant to the last
sentence of Subsection 11.22(a) (provided that the Administrative Agent shall
not be obligated to establish or increase any Designated Hedging Reserve or
Designated Cash Management Reserve if at the time of, and after give effect to,
such establishment or increase, Excess Availability would be less than zero);
and provided, further, that the Administrative Agent may only establish an
Availability Reserve after the Closing Date based on an event, condition or
other circumstance arising after the Closing Date or based on facts not known to
the Administrative Agent as of the Closing Date. The amount of any such
Availability Reserve shall have a reasonable relationship to the event,
condition or other matter that is the basis for the Availability Reserve. Upon
delivery of such notice, the Administrative Agent shall be available to discuss
any proposed Availability Reserve, and the Borrowers may take such action as may
be required so that the event, condition or matter that is the basis for such
Availability Reserve or increase no longer exists, in a manner and to the extent
reasonably satisfactory to the Administrative Agent in the exercise of its
Permitted Discretion. In no event shall such notice and opportunity limit the
right of the Administrative Agent to establish such Availability Reserve, unless
the Administrative Agent shall have determined in its Permitted Discretion that
the event, condition or other matter that is the basis for such new Availability
Reserve no longer exists or has otherwise been adequately addressed by the
applicable Borrower. In the event that the event, condition or other matter
giving rise to the establishment of any Availability Reserve shall cease to
exist (unless there is a reasonable prospect that such event, condition or other
matter will occur again within a reasonable period of time thereafter), the
Availability Reserve established pursuant to such event, condition or other
matter, shall be discontinued. Notwithstanding anything herein to the contrary,
Availability Reserves shall not duplicate (i) eligibility criteria contained in
the definition of “Eligible Accounts”, “Eligible Credit Card Receivables”,
“Eligible Deere Revolving Plan Receivables” or “Eligible Inventory” and vice
versa, or (ii) reserves or criteria deducted in computing the value of Eligible
Inventory (based on cost and quantity) and vice versa.”

 

6



--------------------------------------------------------------------------------

(4) Subsection 8.10 of the Credit Agreement is hereby amended by deleting the
text “(each a “Hedging Arrangement”)” after the text “any currency or
commodity”.

(5) Subsection 8.14 of the Credit Agreement is hereby amended by amending and
restating clause (q) thereof as follows:

“(q) Liens securing Indebtedness permitted by Subsections 8.13(f)(viii)(x),
8.13(k) and 8.13(t), provided that (A) to the extent that the Borrower
Representative determines to secure such Indebtedness permitted by
Subsection 8.13(f)(viii)(x) with a Lien on any ABL Priority Collateral, the
other party thereto, or an agent, trustee or other representative therefor,
shall enter into a joinder to the ABL/Term Loan Intercreditor Agreement, the
Junior Lien Intercreditor Agreement, or an Other Intercreditor Agreement and
(B) to the extent that the Borrower Representative determines to secure such
Indebtedness permitted by Subsection 8.13(k) or 8.13(t) with a Lien on any ABL
Priority Collateral on a basis pari passu in priority with the Liens securing
the amounts due under the Facility and with a higher payment priority pursuant
to Subsection 10.15 than clause “sixth” (Interest Rate Agreements, Hedging
Agreements, other Permitted Hedging Arrangements or Cash Management Arrangements
otherwise secured under the Security Documents), (x) only in respect of (i) any
Bank Products Agreements constituting such Indebtedness permitted by
Subsection 8.13(k) that are designated as Designated Cash Management Agreements
and (ii) any Interest Rate Agreements, Hedging Agreements or other Permitted
Hedging Arrangements constituting such Indebtedness permitted by
Subsection 8.13(t) that are designated as Designated Hedging Agreements, in each
case in accordance with the terms of Subsection 11.22, and (y) only to the
extent that the other party to such Bank Products Agreement, Interest Rate
Agreement, Hedging Agreement or other Permitted Hedging Arrangement, as the case
may be, is a Bank Products Affiliate or a Hedging Affiliate for the purposes of
the Guarantee and Collateral Agreement;”.

(6) Subsection 10.15 of the Credit Agreement is hereby amended by amending and
restating the first paragraph thereof as follows:

“The Lenders, the Administrative Agent and the Collateral Agent agree, as among
such parties, as follows: subject to the terms of the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any Other
Intercreditor Agreement, after the occurrence and during the continuance of an
Event of Default, all amounts collected or received by the Administrative Agent,
the Collateral Agent, any Lender or any Issuing Lender on account of amounts
then due and outstanding under any of the Loan Documents shall, except as
otherwise expressly provided herein, be applied as follows: first, to pay
interest on and then principal of Agent Advances then outstanding, second, to
pay interest on and then principal of Swingline Loans then outstanding, third,
to pay all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees to the extent provided herein) due and owing hereunder of the
Administrative Agent and the Collateral Agent in connection with enforcing the
rights of the Agents, the Lenders and the Issuing Lenders under the Loan
Documents (including all expenses of sale or other realization of or in respect
of the Collateral and any sums advanced to the Collateral Agent or to preserve
its security interest in the Collateral), fourth, to pay all reasonable
out-of-pocket costs and expenses (including reasonable

 

7



--------------------------------------------------------------------------------

attorneys’ fees to the extent provided herein) due and owing hereunder of each
of the Lenders and each of the Issuing Lenders in connection with enforcing such
Lender’s or such Issuing Lender’s rights under the Loan Documents, fifth, to pay
(on a ratable basis) (A) interest on and then principal of Revolving Credit
Loans then outstanding and any Reimbursement Obligations then outstanding, and
to cash collateralize any outstanding L/C Obligations on terms reasonably
satisfactory to the Administrative Agent and (B) any outstanding obligations
payable under (i) Designated Cash Management Agreements, up to the amount of
Designated Cash Management Reserves then in effect with respect thereto and
(ii) Designated Hedging Agreements, up to the amount of Designated Hedging
Reserves then in effect with respect thereto, sixth, to pay obligations under
Cash Management Arrangements with any Cash Management Party (other than pursuant
to any Designated Cash Management Agreements, but including any amounts not paid
pursuant to clause “fifth”(B)(i) above), Permitted Hedging Arrangements with any
Hedging Party (other than pursuant to any Designated Hedging Agreements, but
including any amounts not paid pursuant to clause “fifth”(B)(ii) above) and
Management Guarantees entered into with any Management Credit Provider (as
defined in the Guarantee and Collateral Agreement) permitted hereunder and
secured by the Guarantee and Collateral Agreement, and seventh, to pay the
surplus, if any, to whomever may be lawfully entitled to receive such surplus.
To the extent that any amounts available for distribution pursuant to clause
“fifth” above are attributable to the issued but undrawn amount of outstanding
Letters of Credit which are then not yet required to be reimbursed hereunder,
such amounts shall be held by the Collateral Agent in a cash collateral account
and applied (x) first, to reimburse the applicable Issuing Lender from time to
time for any drawings under such Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in such clause “fifth”. To the extent any amounts available for
distribution pursuant to clause “fifth” are insufficient to pay all obligations
described therein in full, such moneys shall be allocated pro rata among the
Lenders and Issuing Lenders based on their respective Commitment Percentages.
This Subsection 10.15 may be amended (and the Lenders hereby irrevocably
authorize the Administrative Agent to enter into any such amendment) to the
extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new classes or tranches of loans added
pursuant to Subsections 2.6, 2.7 and 2.8, as applicable.”

(7) Subsection 11.22 of the Credit Agreement is hereby amended by amending and
restating clause (a) thereof as follows:

“(a) The Borrower Representative may from time to time elect by notice in
writing to the Administrative Agent (with a copy to the Cash Management Party or
Hedging Party, as applicable, party to the Cash Management Arrangement, Interest
Rate Agreement, Hedging Agreement or other Permitted Hedging Arrangement, as
applicable, to which the notice relates) that (x)(i) a Cash Management
Arrangement with any Cash Management Party is to be a “Designated Cash
Management Agreement” having monetary obligations that are subject to the
waterfall provisions set forth in Subsection 10.15 and (ii) the Administrative
Agent shall establish a Designated Cash Management Reserve with respect to any
such Designated Cash Management Agreement in an amount (which amount shall be
specified in such notice) equal to the anticipated monetary

 

8



--------------------------------------------------------------------------------

obligations of the Loan Parties under such Designated Cash Management Agreement
owing to any Cash Management Party, so long as, immediately after giving effect
thereto, Excess Availability would be not less than zero, or (y)(i) an Interest
Rate Agreement, Hedging Agreement or other Permitted Hedging Arrangement with
any Hedging Party is to be a “Designated Hedging Agreement” having monetary
obligations that are subject to the waterfall provisions set forth in
Subsection 10.15 and (ii) the Administrative Agent shall establish a Designated
Hedging Reserve with respect to any such Designated Hedging Agreement in an
amount (which amount shall be specified in such notice) equal to the anticipated
monetary obligations of the Loan Parties under such Designated Hedging Agreement
owing to any Hedging Party, so long as, immediately after giving effect thereto,
Excess Availability would be not less than zero, provided that (i) no Designated
Cash Management Agreement or Designated Hedging Agreement can be secured at the
same time on a first lien basis by the Term Loan Priority Collateral (and any
request under this Subsection 11.22 will be deemed to be a representation by the
Borrower Representative to such effect), and (ii) no monetary obligations under
any Designated Cash Management Agreement or Designated Hedging Agreement shall
receive any benefit of the designation under this Subsection 11.22 after the
Discharge of ABL Obligations (as defined in the ABL/Term Loan Intercreditor
Agreement), provided, further, that no Cash Management Arrangement shall be
designated as a “Designated Cash Management Agreement” and no Interest Rate
Agreement, Hedging Agreement or other Permitted Hedging Arrangement shall be
designated as a “Designated Hedging Agreement” if, at the time of such
designation, the establishment of a Designated Cash Management Reserve or
Designated Hedging Reserve in connection with such Designated Cash Management
Agreement or Designated Hedging Agreement, as applicable, would result in Excess
Availability being less than zero. The Borrower Representative may from time to
time instruct the Administrative Agent to (i) reduce or eliminate the amount of
any Designated Cash Management Reserve or Designated Hedging Reserve by
delivering to the Administrative Agent (with a copy to the Cash Management Party
or Hedging Party, as applicable, party to the Designated Cash Management
Agreement or Designated Hedging Agreement to which the Designated Cash
Management Reserve or Designated Hedging Reserve relates) a notice of such
reduction or elimination or (ii) increase the amount of any Designated Cash
Management Reserve or Designated Hedging Reserve by notice in writing to the
Administrative Agent (with a copy to the Cash Management Party or Hedging Party,
as applicable, party to the Designated Cash Management Agreement or Designated
Hedging Agreement to which the Designated Cash Management Reserve or Designated
Hedging Reserve relates) so long as in the case of this clause (ii), immediately
after giving effect to such increase, Excess Availability would be not less than
zero.”

(8) Section 11 of the Credit Agreement is hereby amended by adding at the end
thereof Subsection 11.23 as a new subsection to the Credit Agreement to read as
follows:

“11.23. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary herein or in any other Loan Document,
each party hereto acknowledges that any liability of any party hereto that is an
EEA Financial Institution arising hereunder or under any other Loan Document, to
the extent such liability is unsecured (all such liabilities, other than any
Excluded Liability, the “Covered Liabilities”), may be subject to Write-Down and
Conversion Powers and agrees and consents to, and acknowledges and agrees to be
bound by:

 

9



--------------------------------------------------------------------------------

(a) the application of Write-Down and Conversion Powers to any Covered Liability
arising hereunder or under any other Loan Document which may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such Covered Liability, including,
if applicable:

 

  (i) a reduction in full or in part or cancellation of any such Covered
Liability;

 

  (ii) a conversion of all, or a portion of, such Covered Liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such Covered Liability in connection with
the exercise of Write-Down and Conversion Powers.

Notwithstanding anything to the contrary herein, nothing contained in this
Subsection 11.23 shall modify or otherwise alter the rights or obligations under
this Agreement or any other Loan Document with respect to any liability that is
not a Covered Liability.”

SECTION TWO – Amendments to the ABL GCA.

(a) Subject to the satisfaction of the conditions set forth in Section Four
hereof:

(1) Subsection 1.1 of the ABL GCA is hereby amended as follows:

(i) by adding the following new defined term in the appropriate alphabetical
order:

“Non-Lender Acknowledgment”: shall mean an acknowledgment substantially in the
form of Annex 5 hereto (or such other form as reasonably acceptable to the
Administrative Agent and the Borrower Representative), which may be included as
part of any written notice delivered by the Borrower Representative pursuant to
Subsection 11.22(a) of the Credit Agreement, pursuant to which a Person that is
not an Agent, a Lender or an Affiliate thereof (a) appoints the Administrative
Agent as its agent under the Loan Documents and (b) agrees to be bound by the
provisions of Subsection 9.2, Section 10, and Subsections 11.1, 11.12, 11.13,
11.15 and 11.22 of the Credit Agreement as if it were a Lender.

 

10



--------------------------------------------------------------------------------

(ii) by amending and restating the definition of “Bank Products Agreement” as
follows:

“Bank Products Agreement”: as defined in the Credit Agreement.

(iii) by amending and restating the definition of “Bank Products Affiliate” as
follows:

“Bank Products Affiliate”: shall mean any Person who (a) has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents, (b) [reserved] and
(c) has been designated by the Parent Borrower in accordance with
Subsection 8.4; provided that (i) no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Affiliate with respect to
more than one Credit Facility and (ii) if such Person is not an Agent, a Lender
or an Affiliate thereof, such Person shall have executed and delivered to the
Administrative Agent a Non-Lender Acknowledgement.

(iv) by amending and restating the definition of “Hedging Affiliate” as follows:

“Hedging Affiliate”: any Person who (a) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
by one or more Loan Documents, (b) [reserved], and (c) has been designated by
the Parent Borrower in accordance with Subsection 8.4; provided that (i) no
Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Affiliate with respect to more than one Credit Facility and (ii) if such Person
is not an Agent, a Lender or an Affiliate thereof, such Person shall have
executed and delivered to the Administrative Agent a Non-Lender Acknowledgement.

(v) by adding Exhibit A hereto as new Annex 5.

SECTION THREE – Amendments to the Intercreditor Agreement.

(a) Subject to the satisfaction of the conditions set forth in Section Four
hereof:

(1) Subsection 1.2 of the Intercreditor Agreement is hereby amended as follows:

(i) by amending and restating the definition of “ABL Bank Products Affiliate” as
follows:

“ABL Bank Products Affiliate”: shall mean any Person who (a) has entered into a
Bank Products Agreement with an ABL Credit Party with the obligations of such
ABL Credit Party thereunder being secured by one or more ABL Collateral
Documents, (b) [reserved] and (c) has been designated by the Company
Representative in accordance with the terms of one or more ABL Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Affiliate hereunder with respect to
more than one Credit Facility).

 

11



--------------------------------------------------------------------------------

(ii) by amending and restating the definition of “ABL Hedging Affiliate” as
follows:

“ABL Hedging Affiliate”: shall mean any Person who (a) has entered into a
Hedging Agreement with an ABL Credit Party with the obligations of such ABL
Credit Party thereunder being secured by one or more ABL Collateral Documents,
(b) [reserved] and (c) has been designated by the Company Representative in
accordance with the terms of one or more ABL Collateral Documents (provided that
no Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Affiliate hereunder with respect to more than one Credit Facility).

SECTION FOUR – Conditions to Effectiveness.

(a) This Amendment shall become effective on the date (the “Amendment Effective
Date”) when each of the following conditions shall have been satisfied:

(1) the Borrowers, the ABL Agent, the Term Loan Agent and each of the Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered such counterpart to the Administrative
Agent;

(2) the Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, of the Parent
Borrower dated as of the Amendment Effective Date signed by a Responsible
Officer of the Parent Borrower certifying as to the matters set forth in clauses
(3), (4) and (5) below;

(3) each of the representations and warranties made by any Loan Party pursuant
to the Credit Agreement and any other Loan Document to which it is a party
shall, except to the extent that they relate to a particular date, be true and
correct in all material respects on and as of the Amendment Effective Date as if
made on and as of such date;

(4) the representations and warranties in Section 5 of this Amendment shall be
true and correct in all material respects on and as of the Amendment Effective
Date;

(5) no Default or Event of Default shall have occurred and be continuing on the
Amendment Effective Date or after giving effect to the effectiveness hereof; and

(6) each Guarantor and each Granting Party (as defined in the ABL GCA) shall
have delivered a duly executed counterpart of the acknowledgment and consent
attached to this Amendment (the “Acknowledgment”) to the Administrative Agent.

SECTION FIVE – Representations and Warranties.

(a) As of the date hereof, each of the Borrowers represents and warrants as
follows:

 

12



--------------------------------------------------------------------------------

(1) Corporate Existence; Compliance with Law. Each of the Loan Parties (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, except (other than with respect
to the Borrowers), to the extent that the failure to be in good standing would
not reasonably be expected to have a Material Adverse Effect, (b) has the legal
right to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, except to
the extent that the failure to have such legal right would not be reasonably
expected to have a Material Adverse Effect, (c) is duly qualified as a foreign
corporation or limited liability company and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.

(2) Corporate Power; Authorization; Enforceable Obligations. Each of the Loan
Parties has the corporate or other organizational power and authority, and the
legal right, to make, deliver and perform, in the case of each Borrower, this
Amendment and, in the case of each Guarantor and each Granting Party (as defined
in the ABL GCA), the Acknowledgment and each such Loan Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance thereof. No consent or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is required to be obtained or made by or on behalf of any
Loan Party in connection with the execution, delivery, performance, validity or
enforceability of this Amendment, except for consents, authorizations, notices
and filings which the failure to obtain or make would not reasonably be expected
to have a Material Adverse Effect. This Amendment has been duly executed and
delivered by each Borrower and the Acknowledgment has been duly executed and
delivered by each Guarantor and each Granting Party (as defined in the ABL GCA).
This Amendment constitutes a legal, valid and binding obligation of each
Borrower hereto and the Acknowledgment and each other Loan Document to which any
Loan Party is a party which has been executed and delivered constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, in each case except as enforceability may be
limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(3) No Legal Bar. The execution, delivery and performance of this Amendment or
the Acknowledgment by any of the applicable Loan Parties (a) will not violate
any Requirement of Law or Contractual Obligation of such Loan Party in any
respect that would reasonably be expected to have a Material Adverse Effect,
(b) will not result in, or require the creation or imposition of any Lien (other
than Liens permitted under the Credit Agreement) on any of its properties or
revenues pursuant to any such Requirement of Law or Contractual Obligation and
(c) will not violate any provision of the Organizational Documents of such Loan
Party, except (other than with respect to the Borrowers) as would not reasonably
be expected to have a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(4) No Default. On the date hereof after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

SECTION SIX – Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any Agent or any
Lender under the Loan Documents, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents, all of which (including with respect to the
security interests and liens granted to the Agents and the other Secured Parties
under the Loan Documents) are ratified and affirmed in all respects and shall
continue in full force and effect except that, on and after the effectiveness of
this Amendment, each reference to the Credit Agreement, the ABL GCA or the
Intercreditor Agreement in the Loan Documents shall mean and be a reference to
the Credit Agreement, the ABL GCA or the Intercreditor Agreement, as applicable,
as amended by this Amendment. Nothing herein shall be deemed to entitle the
Borrowers to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Loan Documents in similar or different circumstances. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

SECTION SEVEN – Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under Subsection 11.6 of the Credit Agreement.

SECTION EIGHT – Severability. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION NINE – Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy and other electronic transmission), and all of such counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Amendment signed by all the parties shall be delivered to
the Borrower Representative and the Administrative Agent.

SECTION TEN – Governing Law, etc. The provisions of the Credit Agreement under
the headings “Governing Law”, “Submission to Jurisdiction; Waivers” and “Waiver
of Jury Trial” are incorporated by reference herein, mutatis mutandis.

SECTION ELEVEN – Significant Modification. For purposes of determining
withholding Taxes imposed under FATCA, since the Third Amendment Effective Date,
the Parent Borrower and the Administrative Agent have treated and shall continue
to treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Credit Agreement and the loans and other credit extensions thereunder for
purposes of FATCA as not qualifying as “grandfathered obligations” within the
meaning of section 1.1471-2(b)(2)(i) of the U.S. Treasury regulations.

 

14



--------------------------------------------------------------------------------

SECTION TWELVE – Notice of Amendment to an ABL Collateral Document. Pursuant
Subsection 7.4(b) of the Intercreditor Agreement, the ABL Agent hereby provides
written notice to the Term Loan Agent of this Amendment and the Term Loan Agent
hereby acknowledges receipt of such written notice.

[Remainder of this page is intentionally left blank.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SITEONE LANDSCAPE SUPPLY HOLDING, LLC as Parent Borrower By:   /s/ John T.
Guthrie Name: John T. Guthrie Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

SITEONE LANDSCAPE SUPPLY, LLC

as OpCo Borrower

By:   /s/ John T. Guthrie Name: John T. Guthrie Title:   Executive Vice
President, Chief Financial Officer and Assistant Secretary

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH as ABL Agent By:   /s/ Kenneth Chin Name: Kenneth Chin
Title:   Director By:   /s/ Darlene Arias Name: Darlene Arias Title:   Director

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH as Term Loan Agent By:   /s/ Kenneth Chin Name: Kenneth
Chin Title:   Director By:   /s/ Darlene Arias Name: Darlene Arias Title:
  Director

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH as Lender By:   /s/ Darlene Arisa     Name: Darlene
Arisa     Title:   Director By:   /s/ Craig Pearson     Name: Craig Pearson    
Title:   Associate Director

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

ING CAPITAL LLC as Lender By:   /s/ Keith Alexander     Name: Keith Alexander  
  Title:   Managing Director By:   /s/ Michael Kim     Name: Michael Kim    
Title:   Vice President

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION as Lender By:   /s/ Ross Graney     Name:
Ross Graney     Title:   Assistant Vice President

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH as Lender By:   /s/ Kevin Murray     Name: Kevin Murray
    Title:   Managing Director By:   /s/ Alex Penn     Name: Alex Penn    
Title:   Associate

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION as Lender By:   /s/ Christakis Droussiotis  
  Name: Christakis Droussiotis     Title:   Managing Director

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as Lender By:   /s/ Matthew McLuckey     Name: Matthew
McLuckey     Title:   Authorized Officer

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA as Lender By:   /s/ Ushma Dedhiya     Name: Ushma Dedhiya
    Title:   Authorized Signatory

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

DEUTSCHE BANK NEW YORK BRANCH as Lender By:   /s/ Marcus Tarkington     Name:
Marcus Tarkington     Title:   Director By:   /s/ Anca Trifan     Name: Anca
Trifan     Title:   Managing Director

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

Each Guarantor and each Granting Party (as defined in the ABL GCA) acknowledges
and consents to each of the foregoing provisions of this Amendment. Each
Guarantor and each Granting Party (as defined in the ABL GCA) acknowledges and
agrees that all Obligations with respect to the Commitments and the Loans under
the Credit Agreement as modified by this Amendment shall be fully guaranteed and
secured pursuant to the ABL GCA in accordance with the terms and provisions
thereof.

 

GUARANTORS AND GRANTING PARTIES:

SITEONE LANDSCAPE SUPPLY HOLDING, LLC

as a Granting Party under the ABL GCA

By:   /s/ John T. Guthrie Name: John T. Guthrie Title:   Executive Vice
President, Chief Financial Officer and Assistant Secretary

SITEONE LANDSCAPE SUPPLY, LLC

as a Granting Party under the ABL GCA

By:   /s/ John T. Guthrie Name: John T. Guthrie Title:   Executive Vice
President, Chief Financial Officer and Assistant Secretary

SITEONE LANDSCAPE SUPPLY BIDCO, INC.

as a Guarantor and a Granting Party under the ABL GCA

By:   /s/ John T. Guthrie Name: John T. Guthrie Title:   Executive Vice
President, Chief Financial Officer and Assistant Secretary

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

LESCO, INC. as a Guarantor and a Granting Party under the ABL GCA By:   /s/ John
T. Guthrie Name: John T. Guthrie Title:   Executive Vice President, Chief
Financial Officer and Assistant Secretary

GREEN RESOURCE, LLC

as a Guarantor and a Granting Party under the ABL GCA

By: SiteOne Landscape Supply, LLC, its sole manager By:   /s/ John T. Guthrie
Name: John T. Guthrie Title:   Executive Vice President, Chief Financial Officer
and Assistant Secretary

GR4, LLC

as a Guarantor and a Granting Party under the ABL GCA

By: SiteOne Landscape Supply, LLC, its sole manager By:   /s/ John T. Guthrie
Name: John T. Guthrie Title:   Executive Vice President, Chief Financial Officer
and Assistant Secretary

HYDRO-SCAPE PRODUCTS, INC.

as a Guarantor and a Granting Party under the ABL GCA

By:   /s/ John T. Guthrie Name: John T. Guthrie Title:   Vice President and
Assistant Treasurer

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

BISSETT EQUIPMENT CORP. as a Guarantor and a Granting Party under the ABL GCA
By:   /s/ John T. Guthrie Name: John T. Guthrie Title:   Vice President and
Assistant Treasurer

ABS LOGISTICS LLC

as a Guarantor and a Granting Party under the ABL GCA

By:   /s/ John T. Guthrie Name: John T. Guthrie Title:   Executive Vice
President and Chief Financial Officer

AMERICAN BUILDERS SUPPLY, INC.

as a Guarantor and a Granting Party under the ABL GCA

By:   /s/ John T. Guthrie Name: John T. Guthrie Title:   Executive Vice
President and Chief Financial Officer

CANOGA MASONRY SUPPLY, INC.

as a Guarantor and a Granting Party under the ABL GCA

By:   /s/ John T. Guthrie Name: John T. Guthrie Title:   Executive Vice
President and Chief Financial Officer

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

MASONRYCLUB, INC. as a Guarantor and a Granting Party under the ABL GCA By:  
/s/ John T. Guthrie Name: John T. Guthrie Title:   Executive Vice President and
Chief Financial Officer

 

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

Exhibit A

ANNEX 5

NON-LENDER ACKNOWLEDGEMENT

NON-LENDER ACKNOWLEDGEMENT, dated as of [                         ],
[            ] by [                    ] (the “Non-Lender”). Reference is made
to the ABL Guarantee and Collateral Agreement, dated as of December 23, 2013 (as
amended, supplemented, waived or otherwise modified from time to time, the “ABL
Guarantee and Collateral Agreement”), made by the Guarantors (as defined
therein) in favor of UBS AG, STAMFORD BRANCH, as collateral agent. All
capitalized terms not defined herein shall have the meanings ascribed to them in
the ABL Guarantee and Collateral Agreement or the Credit Agreement (as defined
in the ABL Guarantee and Collateral Agreement), as applicable.

WHEREAS, the Non-Lender is not an Agent, a Lender or an Affiliate thereof; and

WHEREAS, the Non-Lender wishes to (a) appoint the Administrative Agent as its
agent under the Loan Documents and (b) agree to be bound by the provisions of
Subsection 9.2, Section 10, and Subsections 11.1, 11.12, 11.13, 11.15 and 11.22
of the Credit Agreement as if it were a Lender.

NOW, THEREFORE, IT IS AGREED:

1. The Non-Lender hereby appoints the Administrative Agent as its agent under
the Loan Documents and agrees to be bound by the provisions of Subsection 9.2,
Section 10, and Subsections 11.1, 11.12, 11.13, 11.15 and 11.22 of the Credit
Agreement as if it were a Lender.

[Signature page follows]



--------------------------------------------------------------------------------

Annex 5

Page 2

 

IN WITNESS WHEREOF, the undersigned has caused this Non-Lender Acknowledgment to
be duly executed and delivered as of the date first above written.

 

[NON-LENDER] By:     Name: Title: